Citation Nr: 0925642	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 17, 2006, 
for the reinstatement/grant of dependency and indemnity 
compensation (DIC) benefits, based upon the service-connected 
death of the Veteran.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 to July 1946 
and from February 1951 to September 1952.  He died in 
November 1963.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 determination from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
granted entitlement to DIC benefits, effective July 17, 2006.  

The appellant filed a timely notice of disagreement and 
substantive appeal as to the effective date assigned to the 
grant of DIC benefits, and the issue has been certified to 
the Board for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107 (a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant married the Veteran in April 1946 and 
remained married to the Veteran until his death in November 
1963.  

2.  In January 1964, entitlement to service connection for 
cause of the Veteran's death was granted, effective November 
1963.  The appellant began receiving VA death benefits as the 
Veteran's surviving spouse.  

3.  The appellant married H.L.M. on September [redacted], 1969.  As a 
result, the benefits she was receiving as the Veteran's 
surviving spouse were discontinued, effective September 1, 
1969.

4.  The appellant's second husband, H.L.M., died on November 
[redacted], 2004.  

5.  On July 17, 2006, the RO received an informal claim 
requesting reinstatement of DIC benefits based upon the 
service-connected death of the Veteran.  

6.  In January 2007, entitlement to DIC benefits was granted, 
effective July 17, 2006.  


CONCLUSION OF LAW

An effective date earlier than July 17, 2006, for the grant 
of dependency and indemnity compensation (DIC) benefits is 
not warranted.  38 U.S.C.A. §§ 103 (d)(2)(A), 5101, 5110 (l) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.55 (a)(3), 3.155, 
3.400 (v)(3) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Additionally, in the context of a claim for DIC benefits, § 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In the present case, the appellant was sent a notice letter 
in November 2006 with respect to her DIC claim.  Such letter 
does not appear to fully comply with the requirements under 
Hupp.  However, entitlement to DIC was awarded, thus 
rendering moot any such notice deficiency as to Hupp.  
Moreover, it is noted that the appellant is challenging the 
initial effective date assigned following the grant of DIC 
benefits.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where benefits have been granted 
and an initial disability rating and effective date have been 
assigned, the typical claim has been more than substantiated, 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained copies of all pertinent information and evidence in 
this claim, including marriage and death certificates and all 
correspondence received from the appellant in conjunction 
with this claim.  Significantly, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts, Pertinent Law, and Analysis

Because the factual background is relevant to the issue on 
appeal, the pertinent facts will be summarized briefly.  

The appellant married the Veteran, M.C, in April 1946.  The 
appellant and Veteran remained married until his death in 
November 1963.  Following the Veteran's death, in a rating 
decision dated January 1964, the RO granted entitlement to 
service connection for cause of the Veteran's death, 
effective November 1963.  As a result, the appellant began 
receiving VA death benefits as the Veteran's surviving 
spouse.  

In September 1969, the appellant notified the RO that she 
married H.L.M. on September [redacted], 1969.  Later that month, the 
RO sent the appellant a letter informing her that the VA 
death benefits she was receiving would be discontinued, 
effective September 1, 1969, because of her remarriage to 
H.L.M.  (The Board notes that the appellant's second husband, 
H.L.M., was also a Veteran of the U.S. Armed Forces; however, 
to ensure consistency and clarity in this decision, only the 
appellant's first husband, M.C., will be referred to as "the 
Veteran" herein.)  

In July 2006, the appellant filed a claim requesting 
reinstatement of her DIC benefits as the Veteran's surviving 
spouse, because her husband, H.L.M. died on November [redacted], 2004.  
In a rating decision dated January 2007, the RO granted 
entitlement to DIC benefits, based upon the Veteran's 
service-connected death, effective July 17, 2006, the date of 
receipt of the appellant's claim.  The RO granted DIC 
benefits pursuant to 38 C.F.R. § 3.55 (a)(3), which provides 
that the remarriage of a surviving spouse will not bar the 
furnishing of or reinstatement of DIC benefits if the 
marriage is terminated by death, divorce, or annulment.  

The appellant has appealed the RO's determination, contending 
that the effective date for the reinstatement of DIC benefits 
should be November [redacted], 2004, the date of H.L.M.'s death.  The 
appellant concedes that she did not apply for reinstatement 
of DIC benefits within one year of H.L.M.'s death.  However, 
she indicates that she was unaware that she could apply for 
reinstatement until VA notified her that the pension she was 
receiving for H.L.M.'s death had been erroneously continued.  
The appellant has explained that she thought the pension she 
was receiving for H.L.M.'s death would continue, as the 
pension she received for M.C. had continued until she 
remarried, and had VA notified her of her right to apply for 
reinstatement sooner, she would have applied to reinstate DIC 
benefits before July 2006.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  

For benefits based upon termination of remarriage of a 
surviving spouse by death, the effective date of the award 
shall be the date of death if the claim is filed within one 
year after that date; otherwise, the date of receipt of 
claim.  38 C.F.R. § 3.400 (v)(3).  Benefits are not payable 
unless the provisions of 38 C.F.R. §3.55 are met.  Id.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2008).  The regulation which governs informal claims 
provides as follows: "(a) Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [VA], from a claimant . . . may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought."  See 38 C.F.R. § 3.155.  

The facts of this case are not in dispute.  The appellant was 
married to the Veteran at the time of his death in November 
1963.  The appellant received DIC benefits based upon the 
Veteran's service-connected death from November 1963 until 
she married H.L.M. in September 1969.  The appellant remained 
married to H.L.M. until his death in November 2004.  In July 
2006, the appellant filed a claim requesting that her DIC 
benefits be reinstated.  Entitlement to DIC was granted from, 
July 17, 2006, the date the RO received the appellant's 
claim.  

Because the appellant remarried after the Veteran's death and 
she is seeking entitlement to benefits based upon the 
termination of the second marriage by death, the effective 
date of the benefits sought in this case is governed by 
38 C.F.R. § 3.400 (v)(3), which provides that the effective 
date for reinstatement of DIC benefits upon termination of 
the remarriage of a surviving spouse should be the date of 
death, if the claim is filed within one year after that date, 
or, otherwise, the date of receipt of claim.  

On July 17, 2006, the appellant filed a written statement 
requesting that the DIC benefits she received for the 
Veteran's death be reinstated.  The appellant's statement was 
received by the RO as an informal claim for benefits and is 
deemed to constitute an informal claim for entitlement to 
reinstated DIC benefits.  See 38 C.F.R. § 3.155.  The Board 
has carefully reviewed the evidentiary record and finds the 
record does not contain any communication received from the 
appellant, dated prior to July 17, 2006, which reflects a 
desire to apply for reinstatement of DIC benefits.  
Therefore, because the appellant's informal claim was 
received by the RO on July 17, 2006, and there are no prior 
communications indicating a desire to apply for the benefit, 
July 17, 2006 is the earliest date from which the appellant's 
claim for reinstatement of DIC benefits can be granted.  See 
38 U.S.C.A. §§ 5110(a), (l) (West 2002); 38 C.F.R. § 3.400 
(v)(3) (2008).  Therefore, the Board finds that the current 
effective date, July 17, 2006, is proper under applicable law 
and regulation.  

The Board has considered the appellant's argument that the 
effective date should be from November [redacted], 2004, the date of 
H.L.M.'s death, since she was unaware that she could apply 
for reinstatement.  The Board is certainly sympathetic with 
the appellant because she has lost both of her husbands and 
she claims to have been unaware of her rights.  However, the 
Board is bound by the law in its decisions and is without 
authority to grant benefits on the basis of equity.  38 
U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2008); see Harvey v. 
Brown, 6 Vet. App. 416 (1994).  As noted above, the current 
effective date, July 17, 2006, is proper under applicable 
law.  See C.F.R. § 3.400 (v)(3) (2008).  

Therefore, based upon the foregoing, the Board finds the 
preponderance of the evidence is against the grant of an 
effective date earlier than July 17, 2006, for the grant of 
DIC benefits, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  


ORDER

Entitlement to an effective date earlier than July 17, 2006, 
for the grant of DIC benefits, based upon the service-
connected death of the Veteran, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


